MITCHELL, Senior Judge,
concurring in part and dissenting in part:
My brothers have by their decision found that the record reflects no self-contradiction, uncertainties, or improbabilities on the part of the alleged victim. They have discovered corroboration, and have chosen to disbelieve all the defense witnesses.1 I, on the other hand, am not persuaded that his guilt was proved beyond a reasonable doubt. That standard is, of course, the one which we must apply in reviewing de novo the findings of appellant’s trial, utilizing our power to weigh the evidence, judge the credibility of witnesses and determine controverted questions of fact. See United States v. Sikorski, 21 U.S.C.M.A. 345, 45 C.M.R. 119 (1972); Article 66(c), UCMJ, 10 U.S.C. § 866. To borrow a metaphor from our civilian courts — we sit as “a thirteenth juror” and draw our own conclusions as to whether the prosecution has proved its case beyond a reasonable doubt. We must accept reason and common sense as our ultimate authority in resolving the contested issues.
My determination, which I have arrived at independently, happens to coincide precisely with the findings and recommendations made by the officer appointed under Article 32, 10 U.S.C.A. § 832, Uniform Code of Military Justice, to investigate the alleged offenses and with the not guilty ver*776diet rendered by the trial court in the case of appellant’s purported co-actor, tried the day before the case sub judice. I simply am not prepared to find that the facts of record prove appellant’s adjudged guilt. I find nothing in the testimony of the prosecutrix itself, or any of the circumstances with respect to it, which tends to assure me that her testimony is worthy of that belief necessary to convince me of appellant’s guilt to the exclusion of every reasonable doubt. A combination of circumstances may raise reasonable doubt in the minds of the reviewing court where individual circumstances may not, and reversal in the absence of legal error is proper where the reviewing court is not convinced beyond a reasonable doubt of the guilt of the accused.
The critical evidence presented by the Government consisted solely of the testimony of the alleged victim who described the putative sexual assault, and identified the interior of the co-actor’s car (where the offenses occurred in part) and a knife owned by appellant as being similar to one that was brandished after the attack. Also introduced was the stipulation of expected testimony of a doctor who found several small bruises on the girl’s hips and thighs during an examination conducted four days after the alleged incident.
The evidence arrayed by the defense included, inter alia, four witnesses who placed appellant in a local gasthaus at the time of the alleged offense. Included was a barmaid of the tavern who had no discernable reason to prevaricate. In addition to the alibi, appellant also presented evidence of a compelling motive (revenge) for the prosecutrix to lie and to show that she had occasion to see appellant’s knife other than at the scene of the claimed assault.
In sum then we have a swearing contest between the two sides. To me the Government’s case does not tip the scales sufficiently toward the conclusion of guilt. I, therefore, dissent from my brothers’ affirmance of the findings of guilty.
As my fellow judges have determined that the conviction in this case should be affirmed, there still remains the question of what sentence to affirm. To resolve this question, I put aside my earlier conclusions and accede, for this purpose, to their determination of appellant’s guilt. Although my beliefs are polar opposites from those of both my brothers on appellant’s conviction and in considerable contrast to those of Judge Dribben in identifying the residual injury to the victim and to society in general, I am at one with Judge Felder in his assessment of an appropriate sentence.
Therefore, I join Judge Felder in his finding that a sentence which includes confinement for five years meets the interest of society and the appellant.

. See paragraph 153(a) (Credibility of Witnesses), Manual for Courts-Martial, United States, 1969 (Revised edition).